*827The Supreme Court, Kings County, held the required hearing and found that the prosecutor had not exercised her peremptory challenges in a racially discriminatory manner. We agree. The prosecutor was able to articulate a race-neutral reason for each of her challenges (see, People v Hernandez, 75 NY2d 350, affd 500 US —, 111 S Ct 1859).
The defendant also contends that he was denied a fair trial by a jury in whose selection he had a voice when the Trial Judge discharged the jury foreperson. This matter has not been preserved for our review because of the defendant’s failure to object at the time of the replacement (see, People v Fernandez, 137 AD2d 709; People v Burns, 118 AD2d 864). Harwood, J. P., Lawrence, Balletta and Rosenblatt, JJ., concur.